DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 05, 2019.  Claims 1- 15 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 05, 2019; September 26, 2019; December 27, 2019; May 01, 2020; August 07, 2020; and November 09, 2020 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on December 17, 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10, 13 – 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0302768 A1 to ZHANG et al. (herein after "Zhang") in view of U.S. Patent Application Publication No. 2018/0186376 A1 to LEE et al. (herein after "Lee").



As to Claim 1,
Zhang is considered to disclose an apparatus for controlling to enable an autonomous system in a vehicle (see Figs. 1 - 2, and 3A, Autonomous vehicle 101 uses Perception and Planning System 110 to detect information about Autonomous vehicle 101 environment), the apparatus comprising: 
a sensor configured to sense information regarding an outside of the vehicle and an inside of the vehicle (see Figs. 1 - 2, and 3A, and ¶0018 - ¶0019, "an autonomous vehicle can include a sensor system having one or more sensors that are configured to detect information about the environment in which the vehicle operates. The vehicle and its associated controller(s) use the detected information to navigate through the environment."  See also ¶0022 - ¶0023, "sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215... Sensor system 115 may further include other sensors, such as, a sonar sensor, an infrared sensor, a steering sensor, a throttle sensor, a braking sensor, and an audio sensor (e.g., microphone”); 
an input device configured to receive an input from a driver of the vehicle (see Figs. 1, 8, and ¶0042, user inputs via user interface system 113.  See also ¶0062); 
an output device configured to output a notification in the vehicle (see Figs. 1, 8, and ¶0025, "wireless communication system 112 is to allow communication between autonomous vehicle 101 and external systems, such as devices, sensors, ; and 
a control circuit configured to be electrically connected with the sensor, the input device, and the output device (see Figs. 1, 8, and ¶0025), and
detect a critical situation of the vehicle by the sensor.  (See Figs. 5A - 5C, 6 - 7, ¶0015 - ¶0017, "the planning module determines a critical region (also referred to as a critical area) surrounding the ADV based on the trajectory in view of a current location or position of the ADV.")
However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the control circuit is configured to: 
activate an autonomous control in response to the received input;
output a notification to transfer a control authority by the output device in response to the detected critical situation; and
automatically reactivate the autonomous control when the critical situation is solved after temporarily releasing the autonomous control,
wherein the critical situation corresponds to a critical situation of a specified type.
Therefore, Lee’s interactive autonomous safe driving system for switching a driving mode is introduced to combine with Zhang’s autonomous vehicle environment perception and planning system for autonomous driving to cure the gaps that Zhang has in disclosing the claimed invention.

Lee’s interactive autonomous safe driving system for switching a driving mode further teaches wherein the control circuit is configured to:  activate an autonomous control in response to the received input (see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029, "the driving mode of the vehicle is originally in the autonomous driving mode ADM. The controlling device 140 controls the vehicle according to the environmental condition data, and the interactive autonomous safe driving system 100 performs the driver intervening detecting sub-step S142 at any time. The driver intervening detecting sub-step S142 is for sensing a degree of an intervention of a driver to generate a driver intervening data by a driver intervening detecting device 130. The controlling device 140 stores a security condition threshold and a driver intervening threshold. The controlling device 140 judges whether or not the environmental condition data and the driver  the driver warning sub-step S148 and the driver intervening controlling sub-step S14 ... when the environmental condition data doesn't conform to the security condition threshold, the interactive autonomous safe driving system 100 performs the driver warning sub-step S148, and then the driver intervening controlling sub-step S147 is performed."  Emphasis added); and automatically reactivate the autonomous control when the critical situation is solved after temporarily releasing the autonomous control (see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed. Once the environmental threat condition is no longer present, the system returns to autonomous driving mode, and the process flow repeats.  See ¶0021 - ¶0025, and 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the autonomous vehicle-to-manual driving mode switching capability based upon take-over request conditions, as taught by Lee.  Motivation for combining these element(s) can include, but are not limited to: 1) cancelling an autonomous driving mode once it is deemed that upcoming road conditions are too adverse for feasible autonomous driving, so that a take-over request must be issued to assume a manual driving intervention; 2) along with the previous condition, there is a determination that the driver’s physiological / psychological 

As to Claim 8,
Modified Zhang substantially discloses the apparatus of claim 1.
However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the control circuit is configured to: 
temporarily release the autonomous control, when the critical situation corresponds to the critical situation of the specified type and when the control authority is transferred to the driver.
Conversely, Lee’s interactive autonomous safe driving system for switching a driving mode teaches wherein the control circuit is configured to: temporarily release the autonomous control, when the critical situation corresponds to the critical situation of the specified type and when the control authority is transferred to the driver.  (See Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified [Wingdings font/0xE0] step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029, "the driving mode of the vehicle is originally in the autonomous driving mode ADM. The controlling device 140 controls the vehicle according to the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the autonomous vehicle-to-manual driving mode switching capability based upon take-over request conditions, as taught by Lee.  Motivation for combining these element(s) can include, but are not limited to: 1) cancelling an autonomous driving mode once it is deemed that upcoming road conditions are too adverse for feasible autonomous driving, so that a take-over request must be issued to assume a manual driving intervention; 2) along with the previous condition, there is a determination that the driver’s physiological / psychological conditions hamper either or both autonomous and manual driving, thereby requiring the autonomous vehicle to reengage / resume autonomous driving control and continue safely navigating or traversing for some time period.

As to Claim 10,
Modified Zhang substantially discloses the apparatus of claim 1.
 does not teach, or suggest wherein the control circuit is configured to: 
release the autonomous control when the critical situation does not correspond to the critical situation of the specified type; 
maintain releasing the autonomous control when the critical situation is solved; and 
reactivate the autonomous control only when the input is detected again.
Lee’s interactive autonomous safe driving system for switching a driving mode, on the contrary, teaches wherein the control circuit is configured to: release the autonomous control when the critical situation does not correspond to the critical situation of the specified type (see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029, "the driving mode of the vehicle is originally in the autonomous driving mode ADM. The controlling device 140 controls the vehicle according to the environmental condition data, and the interactive autonomous safe driving system 100 performs the driver intervening detecting sub-step S142 at any time. The driver intervening detecting sub-step S142 is for sensing a degree of an intervention of a driver to generate a driver intervening data by a driver intervening detecting device 130. The controlling device 140 


As to Claim 11,
Modified Zhang substantially discloses the apparatus of claim 10.
However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the control circuit is configured to: 
release the autonomous control when the critical situation does not correspond to the critical situation of the specified type and when the control authority is transferred to the driver.
Conversely, Lee’s interactive autonomous safe driving system for switching a driving mode teaches wherein the control circuit is configured to: release the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the autonomous vehicle-to-manual driving mode switching capability based upon take-over request conditions, as taught by Lee.  Motivation for combining these element(s) can include, but are not limited to: 1) cancelling an autonomous driving mode once it is deemed that upcoming road conditions are too adverse for feasible autonomous driving, so that a take-over 

As to Claim 12,
Modified Zhang substantially discloses the apparatus of claim 10.
However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the control circuit is configured to: 
control the vehicle based on a predetermined minimum risk maneuver (MRM) when the control authority is not transferred to the driver for the predetermined amount of time after outputting the notification to transfer the control authority.
Per the Applicant’s disclosure [0068], “When the driver intervention is not detected, in operation 555, the vehicle may execute an MRM,” Yoshihiro’s DAS likewise teaches the control circuit is configured to: control the vehicle based on a predetermined minimum risk maneuver (MRM) when the control authority is not transferred to the driver for the predetermined amount of time after outputting the notification to transfer the control authority.  (See Figs. 1, 2, 5 7, ¶0028, "The minimum risk sub-step S146 is for driving the vehicle by the controlling device 140 to a safe location satisfied with a security condition threshold, such as parking the vehicle at a roadside. Hence, deciding 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the minimum risk maneuver autonomous vehicle control based upon upon take-over request conditions, as taught by Lee.  Motivation for combining these element(s) can include, but are not 

As to Claim 13,
Zhang is considered to disclose a method for controlling to enable an autonomous system in a vehicle (see Figs. 1 - 2, and 3A, Autonomous vehicle 101 uses Perception and Planning System 110 to detect information about Autonomous vehicle 101 environment.  See ¶0018 - ¶0019, and ¶0022 - ¶0023), the method comprising: 
activating, with a control circuit included in the vehicle (see Figs. 1, 8, and ¶0025), an autonomous control in response to an input of a driver of the vehicle to an input device included in the vehicle (see Figs. 1, 8, and ¶0042, user inputs via user interface system 113.  See also ¶0062); 
detecting, with a sensor included in the vehicle, a critical situation of the vehicle.  (See Figs. 5A - 5C, 6 - 7, ¶0015 - ¶0017, "the planning module determines a critical region (also referred to as a critical area) surrounding the ADV based on the trajectory in view of a current location or position of the ADV.") 
However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the method comprises: 
outputting, with an output device included in the vehicle, a notification to transfer a control authority in the vehicle in response to the detected critical situation; and 
automatically reactivating, with the control circuit, the autonomous control when the critical situation is solved after temporarily releasing the autonomous control, 
wherein the critical situation corresponds to a critical situation of a specified type.
Consequently Lee’s interactive autonomous safe driving system for switching a driving mode is introduced to combine with Zhang’s autonomous vehicle environment perception and planning system for autonomous driving to cure the gaps that Zhang has in disclosing the claimed invention.
Lee, on the other hand, teaches an interactive autonomous safe driving system for switching a driving mode wherein it outputs with an output device included in the vehicle, a notification to transfer a control authority in the vehicle in response to the detected critical situation (see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued. See ¶0021 - ¶0023, and ¶0029., In particular, see ¶0024 - ¶0025, and ¶0029, "The steps of the deciding method 200d of the interactive autonomous safe driving system 100 are carried out in order of the autonomous driving mode ADM, the environmental detecting step S12, the driver intervening detecting sub-step S142, the security condition judging sub-step S144, the driver warning sub-step S148 and the driver intervening controlling sub-step S14 ... when the environmental condition data doesn't conform to the security condition threshold, the interactive autonomous safe driving system 100 performs the driver warning sub-step S148, and then the driver intervening controlling sub-step S147 is performed."  Emphasis added); and automatically reactivating, with the control circuit, the autonomous control when the critical situation is solved after temporarily releasing the autonomous control (see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed. Once the environmental threat condition is no longer present, the system returns to autonomous driving mode, and the process flow repeats.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029, "The driver intervening controlling sub-step S147 is for temporarily controlling the vehicle by the driver until the driver intervention is lower than the predetermined degree… After the driver intervention being lower than the predetermined degree in the predetermined time, the interactive autonomous safe driving system 100 is changed back to the original default settings in autonomous driving mode ADM"), wherein the critical situation corresponds to a critical situation of a specified type.  (See Fig. 6, step S142, ¶0021 - ¶0025, and ¶0029. In particular, see ¶0029, "The driver intervention exceeds the predetermined degree, the interactive autonomous safe driving system 100 performs the security condition judging sub-step S144 for judging whether or not the environmental condition data conforms to 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the autonomous vehicle-to-manual driving mode switching capability based upon take-over request conditions, as taught by Lee.  Motivation for combining these element(s) can include, but are not limited to: 1) cancelling an autonomous driving mode once it is deemed that upcoming road conditions are too adverse for feasible autonomous driving, so that a take-over request must be issued to assume a manual driving intervention; 2) along with the previous condition, there is a determination that the driver’s physiological / psychological conditions hamper either or both autonomous and manual driving, thereby requiring the autonomous vehicle to reengage / resume autonomous driving control and continue safely navigating or traversing for some time period.

As to Claim 14,
Modified Zhang substantially discloses the method of claim 13.
However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein reactivating the autonomous control further comprises: 
when the critical situation corresponds to the critical situation of the specified type and 
when the control authority is transferred to the driver, temporarily releasing, with the control circuit, the autonomous control.
Lee’s interactive autonomous safe driving system for switching a driving mode, on the contrary, teaches a DAS wherein reactivating the autonomous control further comprises: when the critical situation corresponds to the critical situation of the specified type (see Fig. 6, step S142, ¶0021 - ¶0025, and ¶0029. In particular, see ¶0029, "The driver intervention exceeds the predetermined degree, the interactive autonomous safe driving system 100 performs the security condition judging sub-step S144 for judging whether or not the environmental condition data conforms to the security condition threshold by the controlling device 140. When the environmental condition data conforms to the security condition threshold, the driver intervening controlling sub-step S147 is performed by the interactive autonomous safe driving system 100.”), and when the control authority is transferred to the driver, temporarily releasing, with the control circuit, the autonomous control.  (See Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for manual driving is performed.  See ¶0021 - ¶0025, and ¶0029, In particular, see ¶0029.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment 

As to Claim 15, 
Modified Zhang substantially discloses the method of claim 13.
However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the method further comprises: 
when the critical situation does not correspond to the critical situation of the specified type, releasing, with the control circuit, the autonomous control; 
when the critical situation is solved, maintaining, with the control circuit, releasing the autonomous control; and
 reactivating, with the control circuit, the autonomous control only when the input of the driver is detected again.
Conversely, Lee’s interactive autonomous safe driving system for switching a driving mode teaches the method wherein when the critical situation does not correspond to the critical situation of the specified type, releasing, with the control circuit, the autonomous control (see Fig. 6, Lee’s interactive autonomous safe driving system for switching a driving mode method flows from step ADM --> Step S12, environment is assessed for critical threats --> steps S142 / S144, potential critical threats are quantified  --> step S148, warning is issued --> step S147, potential critical threat is validated as sufficient to warrant driver intervention, and driver taker-over for 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the autonomous vehicle-to-manual driving mode switching capability based upon take-over request conditions, as taught by Lee.  Motivation for combining these element(s) can include, but are not limited to: 1) cancelling an autonomous driving mode once it is deemed that upcoming road conditions are too adverse for feasible autonomous driving, so that a take-over request must be issued to assume a manual driving intervention; 2) along with the previous condition, there is a determination that the driver’s physiological / psychological conditions hamper either or both autonomous and manual driving, thereby requiring the autonomous vehicle to reengage / resume autonomous driving control and continue safely navigating or traversing for some time period.

Claims 2 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0302768 A1 to ZHANG et al. (herein after .

As to Claim 2,
Modified Zhang substantially discloses the apparatus of claim 1.
However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the control circuit is configured to: 
output a fist type of notification by the output device when the critical situation corresponds to the critical situation of the specified type; and 
output a second type of notification by the output device when the critical situation does not correspond to the critical situation of the specified type.
Therefore, Consequently Hackenberg’s DAS is introduced to combine with Zhang’s autonomous vehicle environment perception and planning system for autonomous driving, in view of Lee to cure the gaps that Zhang has in disclosing the claimed invention.
Hackenberg’s work presents a DAS wherein the vehicle control provides a progressive level and diversity of alerts based on a diversity of progressive / increasing critical situations in the vehicle environment, wherein the driver is required to retake control of the vehicle from the DAS based on the distance between the current location of the vehicle and an end of the autopilot capable route section. 

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the discriminatory take-over request determination system, as taught by Hackenberg.  This discriminatory take-over request determination system teaches, wherein the control circuit is configured to output a plurality type of notifications in response to the detected critical situations when the critical situation corresponds to the critical situation of the specified type.  (See Fig. 3, and ¶0036.)  Motivation for combining these element(s) can include, but are not limited to: 1) providing the driver with timely, informative, and necessary take over requests to take over the vehicle guidance in order to ensure an acceptance of the 

As to Claim 9,
Modified Zhang substantially discloses the apparatus of claim 1.
However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the control circuit is configured to: 
output a first type of notification in response to the detected critical situation when the critical situation corresponds to the critical situation of the specified type; and 
output a second type of notification when the control authority is not transferred to the driver for a predetermined amount of time after outputting the first type of notification.
Hackenberg’s DAS, on the other hand, teaches wherein the control circuit is configured to: output a first type of notification in response to the detected critical situation when the critical situation corresponds to the critical situation of the specified type (see Fig. 3, and ¶0036, "a determination is made in step 35 as to whether the time interval is already smaller than a first threshold value of 16 seconds for example… a first indication is output in step 36. This first indication may be an activation of a fan system of the vehicle, for example, or a display of a symbol or text on display 15 in the vehicle”); and output a second type of notification when the control authority is not transferred to the driver for a predetermined amount of time after outputting the first type 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the discriminatory take-over request determination system, as taught by Hackenberg.  This discriminatory take-over request determination system teaches, wherein the control circuit is configured to output a plurality type of notifications in response to the detected critical situations when the critical situation corresponds to the critical situation of the specified type.  (See Fig. 3, and ¶0036.)  Motivation for combining these element(s) can include, but are not limited to: 1) providing the driver with timely, informative, and necessary take over requests to take over the vehicle guidance in order to ensure an acceptance of the automatic vehicle guidance, and 2) screening out nuisance or lower priority take-over requests. 

Claims 3 - 7 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0302768 A1 to ZHANG et al. (herein after "Zhang") in view of U.S. Patent Application Publication No. 2018/0186376 A1 to LEE et al. (herein after "Lee"), and further in view of Foreign Patent No. EP3264211 A1 to YOSHIHIRO (herein after "Yoshihiro").

As to Claim 3, 
Modified Zhang substantially discloses the apparatus of claim 1.
 However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the critical situation of the specified type comprises at least one of: 
prediction of temporary departure from an operational design domain (ODD) of the autonomous control; detection of driver distraction; 
detection of steering control by the driver for less than or equal to a specified level; or 
detection of acceleration control by the driver for less than or equal to the specified level.
Consequently Yoshihiro’s Driver Assistance System (DAS) is introduced to combine with Zhang’s autonomous vehicle environment perception and planning system for autonomous driving, in view of Lee to cure the gaps that Zhang has in disclosing the claimed invention.
Yoshihiro’s work presents an apparatus wherein it facilitates a transition from an autonomous driving mode in which a vehicle is driven under autonomous control to a manual driving mode.  The transition from autonomous control to a manual driving mode, comprises detecting an activity by the driver; detecting conditions of the driver; and determining a take-over request method wherein it presents a take-over request that informs the driver that the autonomous driving mode is going to be cancelled, the 
Yoshiro’s DAS further teaches wherein the critical situation of the specified type comprises at least one of: 
detection of driver distraction.  (See ¶0038, "The driver conditions detection section 4 detects conditions of the driver related to the driver's consciousness towards driving based on information from the sensors 21 to 25 of the first sensor group 2 and the vehicle-mounted devices IF 20. The driver conditions detection section 4 may detect the conditions periodically... The physiological conditions are based on humans' physiological states, such as drowsiness and fatigue, and the psychological conditions are based on humans' psychological states, such as nervousness and concentration.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the autonomous vehicle-to-manual driving mode switching capability based upon take-over request conditions, as taught by Yoshihiro.  Motivation for combining these element(s) can include, but are not limited to: 1) cancelling an autonomous driving mode once it is deemed that upcoming road conditions are too adverse for feasible autonomous driving, so that a take-over request must be issued to assume a manual driving intervention; 2) along with the previous condition, there is a determination that the driver’s physiological / psychological conditions hamper either or both autonomous and manual driving, thereby requiring the autonomous vehicle to reengage / resume autonomous driving control and continue safely navigating or traversing for some time period.

As to Claim 4,
Modified Zhang substantially discloses the apparatus of claim 3.
 However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the control circuit is configured to: predict the temporary departure based on traveling route information and map information.
Lee, on the other hand, teaches an interactive autonomous safe driving system for switching a driving mode wherein the control circuit is configured to: predict the temporary departure based on traveling route information and map information.  (See ¶0031, "autonomous driving mode ADM includes a lane following system (LFS), a lane keeping system (LKS), an adaptive cruise control (ACC)."  One of ordinary skill will recognize that temporary lane departure is a temporary departure from an operation domain design of autonomous driving mofr.  One of ordinary skill will likewise appreciate that Lee's described lane keeping system would entail prediction and mitigation techniques associated with temporary lane departure and temporary lane departure detection.  Through his incorporation of ACC techniques into his ADM, Lee further teaches wherein the autonomous vehicle is aware of its relative departure from a lane based upon where it is on the route, respective to commonplace GPS technologies utilized in lane keeping and ACC strategies.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the autonomous vehicle-to-

As to Claim 5,
Modified Zhang substantially discloses the apparatus of claim 3.
 However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the control circuit is configured to: detect the driver distraction by monitoring whether the driver looks ahead of the vehicle using the sensor.
Lee, on the other hand, teaches an interactive autonomous safe driving system for switching a driving mode wherein the control circuit is configured to: detect the driver distraction by monitoring whether the driver looks ahead of the vehicle using the sensor.  (See ¶0030, “in-vehicle camera 21 is an example of a first camera that captures an image of an inside of the vehicle. The in-vehicle camera 21 generates image data that
indicates a captured image. As an example, this embodiment assumes that the driver is
in the driver's seat. The in-vehicle camera 21 is placed inside the vehicle to be able to

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the autonomous vehicle-to-manual driving mode switching capability based upon take-over request conditions and the conditions under which the driver is experiencing physiological and / or psychological stress, as taught by Yoshiro.  Motivation for combining these element(s) can include, but are not limited to: 1) cancelling an autonomous driving mode once it is deemed that upcoming road conditions are too adverse for feasible autonomous driving, so that a take-over request must be issued to assume a manual driving intervention; 2) along with the previous condition, there is a determination that the driver’s physiological 

As to Claim 6,
Modified Zhang substantially discloses the apparatus of claim 3.
 However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the control circuit is configured to: detect the steering control by monitoring a movement of a steering wheel.
Lee, on the other hand, teaches an interactive autonomous safe driving system for switching a driving mode wherein the control circuit is configured to:  wherein the control circuit is configured to: detect the steering control by monitoring a movement of a steering wheel.  (See Fig. 1 and ¶0017, "The driver intervening detecting device 130 includes a plurality of driver intervening sensors… For example, the driver intervening sensors include...a steering wheel sensor.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the autonomous vehicle-to-manual driving mode switching capability based upon take-over request conditions, as taught by Lee.  Motivation for combining these element(s) can include, but are not limited to: 1) cancelling an autonomous driving mode once it is deemed that upcoming road conditions are too adverse for feasible autonomous driving, so that a take-over 

As to Claim 7,
Modified Zhang substantially discloses the apparatus of claim 3.
 However, Zhang’s autonomous vehicle environment perception and planning system for autonomous driving does not teach, or suggest wherein the control circuit is configured to: detect the acceleration control by monitoring a movement of an accelerator pedal.
Lee, on the other hand, teaches an interactive autonomous safe driving system for switching a driving mode wherein the control circuit is configured to:  wherein the control circuit is configured to: detect the steering control by monitoring a movement of a steering wheel.  (See Fig. 1 and ¶0017, "The driver intervening detecting device 130 includes a plurality of driver intervening sensors… For example, the driver intervening sensors include...The throttle sensor is used for sensing a depth and a speed of an accelerator pedal pushed by the driver.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Zhang’s autonomous vehicle environment perception and planning system for autonomous driving with the autonomous vehicle-to-manual driving mode switching capability based upon take-over request conditions, as taught by 

Conclusion                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661